DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 18-20 in the reply filed on 03/02/2022 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “the first undoped layer is deposited by an epitaxial process directly on the first barrier layer”, however, claim 31 recites a different arrangement of the layers including “a first barrier layer 
Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 33 recites “the first undoped layer is deposited by an epitaxial process directly on the first barrier layer”, however, claim 31 recites a different arrangement of the layers including “a first barrier layer on the first undoped layer”, and thus claim 33 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-21, 23, 31, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,559,012 to Chu et al. (hereinafter Chu) in view of Gambin et al. (US 2013/0026489, hereinafter Gambin), Sheppard et al. (US 2007/0158683, hereinafter Sheppard), and Renaud (US 2015/0041820).
With respect to Claims 18 and 21, Chu discloses a method of forming an integrated chip (e.g., GaN complementary transistors) (Chu, Figs. 2A-2O, Col. 1, lines 19-48; Cols. 2-5), comprising:
       depositing a first buffer layer (e.g., buffer layer 12) (Chu, Fig. 2A, Col. 2, lines 65-67; Col. 3, lines 1-44) over a substrate (10), wherein the substrate (10) comprises an n-channel device region (54) laterally adjacent to a p-channel device region (56);

       depositing a first film (e.g., N-barrier layer 16) (Chu, Fig. 2A, Col. 3, lines 1-9) over the first channel layer (14);
        performing a first patterning process (Chu, Fig. 2B, Col. 3, lines 14-17) on the first film (16) to define a first layer (e.g., mesa 52 including etched N-channel layer 14 and N-barrier layer 16) within the n-channel device region (54), wherein the first patterning process removes the first film (16) from the p-channel device region (54);
       selectively forming a stack of layers (e.g., p-barrier layer 20/P-channel layer 22/P-cap layer 24) (Chu, Fig. 2D, Col. 3, lines 22-38) on the first buffer layer (12) and within the p-channel device region (56), wherein the stack of layers comprises a second barrier layer (20), a second channel layer (22), and a second doped layer (e.g., P-cap doped layer 24);
       forming a first gate electrode (32) (Chu, Fig. 2O, Col. 4, lines 23-26) over the first layer (14/16); and
       forming a second gate electrode (42) over the second channel layer (22) (as claimed in claim 18);
wherein the second barrier layer (20) directly contacts the first buffer layer (as claimed in claim 21).
	Further, Chu does not specifically disclose (1) a first undoped layer over a substrate; depositing a first barrier layer over the first undoped layer (as claimed in claim 18); wherein the second barrier layer directly contacts the first barrier layer (as claimed in claim 21); (2) depositing a first doped film over the first barrier layer (as claimed in claim 18); wherein the first doped layer directly contacts the first barrier layer (as claimed in claim 21); (3) a second undoped layer (as claimed in claim 18).
Regarding (1), Gambin discloses forming N-face fabrication processes (Gambin, Fig. 2, ¶0003, ¶0009, ¶0020-¶0022, ¶0026) to improve performance characteristics of the HEMT device, wherein the buffer layer is formed over the substrate (32) and includes back-barrier layer (36) formed on the buffer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chu by forming the buffer layer including the undoped AlN buffer layer as a first undoped layer over a substrate and the back barrier layer as a first barrier layer over the undoped AlN buffer layer as taught by Gambin such that the second barrier layer of Chu directly contacts the buffer layer including first barrier layer to have a first undoped layer over a substrate; depositing a first barrier layer over the first undoped layer (as claimed in claim 18); wherein the second barrier layer directly contacts the first barrier layer (as claimed in claim 21) in order to provide improved N-face GaN HEMT device with reduced buffer leakage and the reduced strain, and to prevent the cracking of the device (Gambin, ¶0003, ¶0009, ¶0020-¶0022, ¶0026).
Regarding (2), Sheppard teaches a method of forming a HEMT transistor (Sheppard, Figs. 1A-1F, ¶0001, ¶0011, ¶0041-¶0047) comprising depositing a doped layer (e.g., upper barrier layer 22 including n-type dopant) (Sheppard, Figs. 1A-1F, ¶0046-¶0047) over the channel layer (20) on a substrate (10) including AlN buffer layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin by forming the upper barrier layer over the channel layer as a first doped layer on a substrate as taught by Sheppard, wherein the substrate comprises the buffer layer including the back barrier layer as the first barrier layer to have depositing a first doped film over the first barrier layer (as claimed in claim 18); wherein the first doped layer directly contacts the first barrier layer (as claimed in claim 21) in order to provide improved GaN HEMT device with enhanced carrier concentration at the interface between the channel layer and the barrier layer (Sheppard, ¶0001, ¶0011, ¶0046-¶0047).
Regarding (3), Renaud teaches forming complementary GaN integrated circuit (Renaud, Figs. 1-5, ¶0001, ¶0014-¶0033), wherein N-channel transistor is formed on a first regions (132) of the substrate including GaN layer (130), and the P-channel transistor is formed on the second region (134) of the substrate including GaN layer (130), and forming a thick layer (442) (Renaud, Figs. 3-4, ¶0026-¶0028) over the first layer (240) including the dopant on the GaN layer (230) to suppress generation of the 2DEG 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin by forming in the P-channel region, a p-type doped layer over a thick layer that does not includes dopants of the underlying layer as taught by Renaud, wherein 2DEG is formed between the p-type doped layer over a thick layer in the P-channel region to have a second undoped layer in order to provide improved GaN complementary HEMT device with enhanced conduction channels provided by the heterojunctions (Renaud, ¶0001, ¶0002, ¶0026-¶0028, ¶0031).
Regarding claim 20, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 18. Further, Chu discloses the method, further comprising: forming a first set of contacts (74 and 76) (Chu, Figs. 2K-2O, Col. 4, lines 4-30) on the first barrier layer (e.g., the buffer layer 12 including the first barrier layer, in view of Gambin) and laterally spaced apart from the first gate electrode (32); and forming a second set of contacts (84 and 86) on the second doped layer (24) and laterally spaced apart from the second gate electrode (42).
Regarding claim 23, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 18. Further, Chu discloses the method, the first barrier layer (e.g., the back barrier layer of Gambin including AlGaN) comprises a III-V semiconductor material with a first concentration of elements and the second barrier layer (20) (Chu, Fig. 2D, Col. 3, lines 22-28) comprises the III-V semiconductor material (e.g., AlGaN) with a second concentration of elements, but does not specifically disclose that a second concentration of elements different than the first concentration of elements. However, Gambin teaches that the back barrier (36) (Gambin, Fig. 2, ¶0020, ¶0021) is graded with concentration of aluminum (Al) and gallium (Ga) changes during the deposition such that the grading provides a lower concentration of Al and higher concentration of Ga near the interface with the buffer layer (34) and a higher concentration of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud by forming the buffer layer including the undoped AlN buffer layer as a first undoped layer over a substrate and the back-barrier layer as a first barrier layer over the undoped AlN buffer layer as taught by Gambin, wherein the first barrier (the back-barrier) is graded to have a second concentration of elements different than the first concentration of elements in order to provide improved N-face GaN HEMT device with reduced buffer leakage and the reduced strain, and to prevent the cracking of the device (Gambin, ¶0003, ¶0009, ¶0020-¶0022, ¶0026).
With respect to Claim 31, Chu discloses a method for forming an integrated chip (e.g., GaN complementary transistors) (Chu, Figs. 2A-2O, Col. 1, lines 19-48; Cols. 2-5), comprising:
       depositing a first buffer layer (e.g., buffer layer 12) (Chu, Fig. 2A, Col. 2, lines 65-67; Col. 3, lines 1-44) on a substrate (10);
       forming a first n-channel device (Chu, Figs. 2A-2O, Col. 3, lines 1-38; Col. 4, lines 10-30) on the first buffer layer (12), wherein the first n-channel device comprises a first channel layer (14) on the first buffer layer, a first layer (16) on the first cannel layer (14), and a first gate electrode (32) over the first layer (16);
       forming a first p-channel device (Chu, Figs. 2A-2O, Col. 3, lines 22-38; Col. 4, lines 10-30) on the first buffer layer (12), wherein the first p-channel device comprises a second barrier layer (20) contacting the first buffer layer, a second layer (22) on the second barrier layer (20), a second doped layer (24) on the second layer (22), and a second gate electrode (42) over the second doped layer (24); and
       wherein the second barrier layer (20) is formed to a second thickness.
Further, Chu does not specifically disclose (1) a first undoped layer on a substrate; a first barrier layer on the first undoped layer; (2) a first doped film on the first barrier layer; (3) a second undoped layer, 
Regarding (1), Gambin discloses forming N-face fabrication processes (Gambin, Fig. 2, ¶0003, ¶0009, ¶0020-¶0022, ¶0026) to improve performance characteristics of the HEMT device, wherein the buffer layer is formed over the substrate (32) and includes back-barrier layer (36) formed on the buffer layer (34) comprised of AlN to reduce the buffer leakage, to reduce the strain and to prevent the cracking of the device, and the channel layer (38) is formed on the back-barrier layer (36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chu by forming the buffer layer including the undoped AlN buffer layer as a first undoped layer on a substrate and the back-barrier layer as a first barrier layer on the undoped AlN buffer layer as taught by Gambin to have a first undoped layer on a substrate; a first barrier layer on the first undoped layer in order to provide improved N-face GaN HEMT device with reduced buffer leakage and the reduced strain, and to prevent the cracking of the device (Gambin, ¶0003, ¶0009, ¶0020-¶0022, ¶0026).
Regarding (2), Sheppard teaches a method of forming a HEMT transistor (Sheppard, Figs. 1A-1F, ¶0001, ¶0011, ¶0041-¶0047) comprising depositing a doped layer (e.g., the upper barrier layer 22 including n-type dopant) (Sheppard, Figs. 1A-1F, ¶0046-¶0047) over the channel layer (20) on a substrate (10) including AlN buffer layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin by forming the upper barrier layer over the channel layer as a first doped layer on a substrate as taught by Sheppard, wherein the substrate comprises the buffer layer including the back barrier layer as the first barrier layer to have a first doped film on the first barrier layer in order to provide improved GaN HEMT device with enhanced carrier concentration at the interface between the channel layer and the barrier layer (Sheppard, ¶0001, ¶0011, ¶0046-¶0047).
Regarding (3), Renaud teaches forming complementary GaN integrated circuit (Renaud, Figs. 1-5, ¶0001, ¶0014-¶0033), wherein N-channel transistor is formed on a first regions (132) of the substrate including GaN layer (130), and the P-channel transistor is formed on the second region (134) of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin by forming in the P-channel region, a p-type doped layer over a thick layer that does not includes dopants of the underlying layer as taught by Renaud, wherein the second 2DEG is formed between the p-type doped layer over a thicker layer in the P-channel region and the first 2DEG is formed between the n-type doped layer over a thinner layer in the N-channel region to have a second undoped layer, wherein the first barrier layer is formed to a first thickness and the second barrier layer is formed to a second thickness greater than the first thickness in order to provide improved GaN complementary HEMT device with enhanced conduction channels provided by the heterojunctions, and suited for high power operation and high speed switching application (Renaud, ¶0001, ¶0002, ¶0026-¶0028, ¶0031).
Regarding claim 32, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 31. Further, Chu discloses the method, wherein a thickness of the first doped layer (e.g., upper barrier layer 16) (Chu, Figs. 2A-2O, Col. 3, lines 8-9; lines 35-38) is in the range 1-100 nm, a thickness of the second doped layer (e.g., 24, cap layer having a thickness in a range of 1-100 nm) in a range of 1-100 nm, but does not specifically disclose that a thickness of the first doped layer is greater than a thickness of the second doped layer and greater than the first thickness.
However, Gambin teaches forming a first barrier layer (e.g., back-barrier layer 58 under the channel layer 54) (Gambin, Fig. 3, ¶0020-¶0024) on the buffer layer (56) having a thickness of about 2 nm to provide N-face HEMT device with reduced the strain and preventing the device from cracking.

Thus, a person of ordinary skill in the art would recognize that with a thickness of  the first barrier layer of about 2 nm as back-barrier layer of Gambin formed in the buffer layer of Chu/Gambin/Sheppard/ Renaud and with a thickness of the first doped layer of about 15 nm that is in a range of the upper layer (140) of Renaud in the N-channel transistor and with a thickness of the second doped layer of about 10 nm that is in a range of the upper doped layer (150) of Renaud in the P-channel transistor, a thickness of the first doped layer would be greater than a thickness of the second doped layer and greater than the first thickness.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/ Renaud by forming the back-barrier layer of a specific thickness as a first barrier layer on the buffer layer as taught by Gambin, and forming in the N-channel and P-channel regions, a first doped layer and a second doped layer, respectively, having a specific thickness as taught by Renaud to have a thickness of the first doped layer is greater than a thickness of the second doped layer and greater than the first thickness in order to provide improved N-face GaN HEMT device with reduced buffer leakage and the reduced strain, and to prevent the cracking of the device, and to provide GaN complementary HEMT device with enhanced conduction channels provided by the heterojunctions suited for high power operation and high speed switching application (Gambin, ¶0003, ¶0009, ¶0020-¶0022, ¶0026; Renaud, ¶0001, ¶0002, ¶0026-¶0028, ¶0031).
Regarding claim 37, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 31. Further, Chu discloses the method, wherein a top surface of the first doped layer (e.g., the  surface of the undoped layer (e.g., the second channel layer 22 is interpreted as undoped layer).
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,559,012 to Chu in view of Gambin (US 2013/0026489), Sheppard (US 2007/0158683), and Renaud (US 2015/0041820) as applied to claim 18, and further in view of Lochtefeld et al. (US 2008/0070355, hereinafter Lochtefeld).
Regarding claim 19, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 18. Further, Chu discloses the method, wherein selectively forming the stack of layers (e.g., p-barrier layer 20/P-channel layer 22/P-cap layer 24) (Chu, Fig. 2D, Col. 3, lines 22-38) comprises: forming a masking layer (60) (Chu, Fig. 2C, Col. 3, lines 19-21) over the buffer layer (12) (e.g., wherein the buffer including the first barrier layer, in view of Gambin) such that the masking layer (60) comprises a sidewall defining an opening within the p-channel device region (e.g., 56); and performing one or more selective epitaxial growth processes (e.g., MBE) to form the stack of layers within the opening, such that the second barrier layer (24) directly contacts the buffer layer including the first barrier layer (in view of Gambin), but does not specifically disclose that the masking layer comprises opposing sidewalls defining an opening. However, Lochtefeld teaches a method of selective epitaxy (Lochtefeld, Figs. 9-15, ¶0005-¶0010, ¶0052-¶0061), wherein a cavity (400) defined in the dielectric layer (330) is formed over a portion of the substrate for epitaxial material growth, the cavity includes opposite sidewalls (410); specifically, in the case of HEMT device, epitaxial layers (600) include the buffer (610), the channel (620), and the upper barrier layer (630), the selective epitaxy that facilitates combination of a wide variety of materials is suitable for the integration of different heterogeneous compound semiconductor on substrates incorporating lattice-mismatched materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud by forming the cavity having opposite sidewalls for epitaxial material growth as taught by Lochtefeld to have the masking layer that comprises opposing sidewalls defining an opening in order to provide improved method for the selective epitaxy that facilitates combination of a wide variety of materials is suitable for the integration of different 
Regarding claim 24, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 18. Further, Chu does not specifically disclose that a bottom surface of the second barrier layer is below a top surface of the first barrier layer. However, Lochtefeld teaches a method of selective epitaxy (Lochtefeld, Figs. 9-15, ¶0005-¶0010, ¶0052-¶0061), wherein a cavity (400) (Lochtefeld, Fig. 11b, ¶0056, ¶0058) defined in the dielectric layer (330) extends into a portion of the substrate for epitaxial material growth, the cavity includes opposite sidewalls (410); specifically, the threading dislocations in the epitaxial region (500) reach and terminate at the sidewalls of the cavity below a predetermined distance from the surface of the substrate such that the upper portion of the epitaxial layer is substantially exhausted of threading dislocations.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud by forming the cavity extending into a portion of the substrate as taught by Lochtefeld such that a bottom surface of the second barrier layer of Chu grown epitaxially at the bottom of the cavity would be below a top surface of the portion of the substrate including first barrier layer covered with the mask layer to the method, wherein a bottom surface of the second barrier layer is below a top surface of the first barrier layer in order to reduce threading dislocations in the epitaxial region, and to provide improved method for the selective epitaxy that facilitates combination of a wide variety of materials is suitable for the integration of different heterogeneous compound semiconductor on substrates incorporating lattice-mismatched materials (Lochtefeld, ¶0005-¶0010, ¶0056, ¶0058).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,559,012 to Chu in view of Gambin (US 2013/0026489), Sheppard (US 2007/0158683), and Renaud (US 2015/0041820) as applied to claim 18, and further in view of Anda (US Patent No. 7,199,014).
Regarding claim 22, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 18. Further, Chu does not specifically disclose the method, wherein after the first patterning process outer sidewalls of the first doped layer are aligned with sidewalls of the first barrier layer. However, Chu teaches forming isolation region (50) on a portion of the buffer layer (12) between the N-channel 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud by forming the device isolation region by mesa-etching a predetermined location of the epitaxial layers including a buffer layer as taught by Anda, wherein the first patterning process includes the mesa etching, and the buffer includes a first barrier layer to have the method, wherein after the first patterning process outer sidewalls of the first doped layer are aligned with sidewalls of the first barrier layer in order to provide improved method for device isolation of the field-effect transistor with reduced method steps (Anda, Col. 4, lines 51-56).
Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,559,012 to Chu in view of Gambin (US 2013/0026489), Sheppard (US 2007/0158683), Renaud (US 2015/0041820), and Lochtefeld (US 2008/0070355).
With respect to Claims 25, Chu discloses a method for forming an integrated chip (e.g., GaN complementary transistors) (Chu, Figs. 2A-2O, Col. 1, lines 19-48; Cols. 2-5), comprising:
       depositing a first buffer layer (e.g., buffer layer 12) (Chu, Fig. 2A, Col. 2, lines 65-67; Col. 3, lines 1-44) over a substrate (10);
       depositing a first layer (e.g., N-channel layer 14/N-barrier layer 16) (Chu, Fig. 2A, Col. 3, lines 1-9) over the first buffer layer (12);
       forming a masking layer (60) (Chu, Fig. 2C, Col. 3, lines 19-21) over the first buffer layer (12) and the first layer (14/16), wherein the masking layer (60) comprises a sidewall defining an opening that is laterally offset from the first layer (14/16) by a non-zero distance;
      forming a plurality of semiconductor layers (e.g., p-barrier layer 20/P-channel layer 22/P-cap layer 24) (Chu, Fig. 2D, Col. 3, lines 22-38) on the first buffer layer (12) and within the opening, wherein the plurality of semiconductor layers (20/22/24) includes a 
        wherein the first buffer layer (e.g., 12, GaN) and the second barrier layer (e.g., 20, AlGaN) respectively comprise a Ill-V semiconductor material.
	Further, Chu does not specifically disclose (1) depositing a first barrier layer over the substrate, forming a plurality of semiconductor layers on the first barrier layer, wherein a second barrier layer directly contacting the first barrier layer; and wherein a first concentration of elements in the III-V semiconductor material of the first barrier layer is different than a second concentration of elements in the III-V semiconductor material of the second barrier layer; (2) depositing a first doped layer over the first barrier layer; (3) an undoped layer, and a second doped layer on the undoped layer; (4) sidewalls defining an opening.
Regarding (1), Gambin discloses forming N-face fabrication processes (Gambin, Fig. 2, ¶0003, ¶0009, ¶0020-¶0022, ¶0026) to improve performance characteristics of the HEMT device, wherein the buffer layer is formed over the substrate (32) and includes back-barrier layer (36) formed on the buffer layer (34) comprised of AlN to reduce the buffer leakage and to reduce the strain, and the channel layer (38) is formed on the back-barrier layer (36); the back barrier (36) (Gambin, Fig. 2, ¶0020, ¶0021) is graded with concentration of aluminum (Al) and gallium (Ga) changes during the deposition such that the grading provides a lower concentration of Al and higher concentration of Ga near the interface with the buffer layer (34) and a higher concentration of Al and lower concentration of Ga near the interface with the channel layer (38); more aluminum in the buffer layer (34) than in the back-barrier layer (36) creates a compressive strain that prevents the device from cracking.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chu by forming the buffer layer including the undoped AlN buffer layer and the back barrier layer as a first barrier layer over a substrate as taught by Gambin such that the second barrier layer of Chu directly contacts the buffer layer including first barrier layer, and the first barrier (the back-barrier) is graded to have depositing a first barrier layer over the substrate, forming a plurality of semiconductor layers on the first barrier layer, wherein a second barrier layer directly contacting the first barrier layer; and wherein a first concentration of elements in the III-V semiconductor 
Regarding (2), Sheppard teaches a method of forming a HEMT transistor (Sheppard, Figs. 1A-1F, ¶0001, ¶0011, ¶0041-¶0047) comprising depositing a doped layer (e.g., upper barrier layer 22 including n-type dopant) (Sheppard, Figs. 1A-1F, ¶0046-¶0047) over the channel layer (20) on a substrate (10) including AlN buffer layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin by forming the upper barrier layer over the channel layer as a first doped layer on a substrate as taught by Sheppard, wherein the substrate comprises the buffer layer including the back barrier layer as the first barrier layer to have depositing a first doped layer over the first barrier layer in order to provide improved GaN HEMT device with enhanced carrier concentration at the interface between the channel layer and the barrier layer (Sheppard, ¶0001, ¶0011, ¶0046-¶0047).
Regarding (3), Renaud teaches forming complementary GaN integrated circuit (Renaud, Figs. 1-5, ¶0001, ¶0014-¶0033), wherein N-channel transistor is formed on a first regions (132) of the substrate including GaN layer (130), and the P-channel transistor is formed on the second region (134) of the substrate including GaN layer (130), and forming a thick layer (442) (Renaud, Figs. 3-4, ¶0026-¶0028) over the first layer (240) including the dopant on the GaN layer (230) to suppress generation of the 2DEG layer under the thick layer (442) in the P-channel transistor region such that the thick layer (442) does not include the dopants of the underlying layer (240), and forming p-type doped layer (550) including p-type dopants on the thick layer (442) to form a two dimensional gas (2DEG) layer (512) (Renaud, Fig. 5, ¶0031), wherein the GaN layer (230) including n-dopant or a minimum amount of dopant to form 2DEG layer (322) at a contact between the n-type layer (240) and the GaN layer (230) in the N-channel transistor region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin by forming in the P-channel region, a p-type 
Regarding (4), Lochtefeld teaches a method of selective epitaxy (Lochtefeld, Figs. 4-6, 9-15, ¶0005-¶0010, ¶0034-¶0046, ¶0052-¶0061), wherein a cavity (400) (Lochtefeld, Figs. 4, 11a-11b, ¶0041-¶0042, ¶0055-¶0058) defined in the dielectric layer (330) is formed over a portion of the substrate for epitaxial material growth, the cavity includes opposite sidewalls (410); specifically, in the case of HEMT device, epitaxial layers (600) include the buffer (610), the channel (620), and the upper barrier layer (630), the selective epitaxy that facilitates combination of a wide variety of materials is suitable for the integration of different heterogeneous compound semiconductor on substrates incorporating lattice-mismatched materials.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud by forming the cavity having opposite sidewalls for epitaxial material growth as taught by Lochtefeld to have the masking layer that sidewalls defining an opening in order to provide improved method for the selective epitaxy that facilitates combination of a wide variety of materials is suitable for the integration of different heterogeneous compound semiconductor on substrates incorporating lattice-mismatched materials (Lochtefeld, ¶0005-¶0010, ¶0055, ¶0059).
Regarding claim 26, Chu in view of Gambin, Sheppard, Renaud, and Lochtefeld discloses the method of claim 25. Further, Chu does not specifically disclose that a thickness of the first barrier layer is less than a thickness of the second barrier layer. However, Renaud teaches forming complementary GaN integrated circuit (Renaud, Figs. 1-5, ¶0001, ¶0014-¶0033), wherein N-channel transistor is formed on a first regions (132) of the substrate including GaN layer (130), and the P-channel transistor is formed on the second region (134) of the substrate including GaN layer (130), and forming a thick layer (442) (Renaud, Figs. 3-4, ¶0026-¶0028) over the first layer (240) including the dopant on the GaN layer (230) to suppress generation of the 2DEG layer under the thick layer (442) in the P-channel transistor (120) such 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud/Lochtefeld by forming complementary GaN transistors as taught by Renaud, wherein the second 2DEG is formed between the p-type doped layer over a thicker layer in the P-channel region and the first 2DEG is formed between the n-type doped layer over a thinner layer in the N-channel region to have a thickness of the first barrier layer is less than a thickness of the second barrier layer in order to provide improved GaN complementary HEMT device with enhanced conduction channels provided by the heterojunctions, and suited for high power operation and high speed switching application (Renaud, ¶0001, ¶0002, ¶0026-¶0028, ¶0031).
Regarding claim 27, Chu in view of Gambin, Sheppard, Renaud, and Lochtefeld discloses the method of claim 25. Further, Chu discloses that a sidewall of the masking layer (60) directly contact sidewalls of the second barrier layer (20), but does not specifically disclose sidewalls of the masking layer directly contact sidewalls of the second barrier layer. However, Lochtefeld teaches a method of selective epitaxy (Lochtefeld, Figs. 4-6, 9-15, ¶0005-¶0010, ¶0034-¶0046, ¶0052-¶0061), wherein a cavity (400) (Lochtefeld, Figs. 4, 11a-11b, ¶0041-¶0042, ¶0055-¶0058) defined in the dielectric layer (330) is formed over a portion of the substrate for epitaxial material growth, the cavity includes opposite sidewalls (410); such that  the epitaxial material (500) (Lochtefeld, Fig. 5, ¶0042) is indirect contact with sidewalls (410) of the masking layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud/Lochtefeld by forming the cavity having opposite sidewalls for epitaxial material growth as taught by Lochtefeld, wherein the epitaxial growth includes the second barrier layer to have sidewalls of the masking layer that directly contact sidewalls of the second barrier layer in order to provide improved method for the selective epitaxy that facilitates combination of a wide variety of materials is suitable for the integration of different 
Regarding claim 28, Chu in view of Gambin, Sheppard, Renaud, and Lochtefeld discloses the method of claim 25. Further, Chu discloses the method, wherein the plurality of semiconductor layers (20/22/24) (Chu, Fig. 2D, Col. 3, lines 22-30) is formed by one or more selective epitaxial growth process(es) (e.g., MBE).
Regarding claim 29, Chu in view of Gambin, Sheppard, Renaud, and Lochtefeld discloses the method of claim 25. Further, Chu discloses the method, further comprising: removing the masking layer (60) (Chu, Fig. 2E, Col. 3, lines 39-42); forming a first gate electrode (32) (Chu, Fig. 2O, Col. 4, lines 23-30) over the first doped layer (16); and forming a second gate electrode (42) over the second doped layer (24).
Regarding claim 30, Chu in view of Gambin, Sheppard, Renaud, and Lochtefeld discloses the method of claim 29. Further, Chu discloses the method, further comprising: forming a first pair of contacts (74 and 76) (Chu, Figs. 2L-2O, Col. 4, lines 10-30) on the first barrier layer (12, he buffer including a first barrier layer, in view of Gambin), wherein the first gate electrode (32) is spaced laterally between the first pair of contacts; and forming a second pair of contacts (84 and 86) on the second doped layer (24), wherein the second gate electrode (42) is spacer laterally between the second pair of contacts.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,559,012 to Chu in view of Gambin (US 2013/0026489), Sheppard (US 2007/0158683) and Renaud (US 2015/0041820) as applied to claim 31, and further in view of Speck et al. (US 2012/0097919, hereinafter Speck).
Regarding claims 33 and 34, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 31. Further, Chu discloses the method, wherein the first layer (e.g., the channel layer 14 and the N-upper barrier layer 16) (Chu, Figs. 2B-2D, Col. 3, lines 1-18) is deposited by an epitaxial process directly on the first buffer layer (12) and etched to a first width (as recited in claim 33); and wherein the second doped layer (24) (Chu, Figs. 2B-2D, Col. 3, lines 22-38) and the second barrier layer (20) are selectively deposited to a second width (as claimed on claim 34), but does not specifically disclose that the first undoped layer is deposited by an epitaxial process directly on the first barrier layer 
However, Renaud teaches forming complementary GaN integrated circuit (Renaud, Figs. 1-5, ¶0001, ¶0014-¶0033), wherein N-channel transistor is formed on a first regions (132) of the substrate including GaN layer (130), and the P-channel transistor is formed on the second region (134) of the substrate including GaN layer (130), and forming a thick layer (442) (Renaud, Figs. 3-4, ¶0026-¶0028) over the first layer (240) including the dopant on the GaN layer (230) to suppress generation of the 2DEG layer under the thick layer (442) in the P-channel transistor (120) such that the thick layer (442) does not include the dopants of the underlying layer (240), and the thick layer (442) in the P-channel transistor (120) has a thickness (Renaud, Figs. 1-5, ¶0018, ¶0014) greater than layer (240) the N-channel transistor (110) such that the 2DEG layer (122) the N-channel transistor (110) is separated from the 2DEG layer (112) the P-channel transistor (120), and the device is suited for high power operation and high speed switching application.
Further, Speck teaches a method of fabricating a III-nitride device (Speck, Fig. 2, ¶0009-¶0012, ¶0032-¶0042, ¶0082-¶0083) comprising hetero-epitaxial III-nitride layers grown on the patterned substrate layers and including one or more mesas having different dimensions, wherein the epitaxial layers grown on the patterned substrate have reduced threading dislocations so that the epitaxial layers are grown to greater thickness without generating a high density misfit dislocations at heterointerfaces that would degrade the device performance.
Thus, a person of ordinary skill in the art would recognize forming the P-channel device having a plurality of epitaxial layers having greater thickness than that of N-channel device to have the second width greater than the first width to reduce misfit dislocations at heterointerfaces that would degrade the device performance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud by forming complementary GaN transistors having different thickness as taught by Renaud, and different dimensions as taught by Speck, wherein the P-channel device includes the epitaxial layers having a greater thickness than that of the N-channel device, and the epitaxial layers of the P-channel device have greater width than that of the .
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,559,012 to Chu in view of Gambin (US 2013/0026489), Sheppard (US 2007/0158683) and Renaud (US 2015/0041820) as applied to claim 31, and further in view of Mimura (US Patent No. 4,663,643).
Regarding claims 35 and 36, Chu in view of Gambin, Sheppard, and Renaud discloses the method of claim 31. Further, Chu does not specifically disclose the method, further comprising: forming a second n-channel device on the first undoped layer, wherein the second n-channel device comprises a segment of the first barrier layer and a third doped layer on the segment of the first barrier layer, wherein a thickness of the third doped layer is greater than a thickness of the first doped layer (as claimed in claim 35); wherein the first doped layer has a first doping type with a first doping concentration, and wherein the third doped layer has the first doping type with a second doping concentration different than the first doping concentration (as claimed in claim 36).
Further, Mimura teaches forming HEMT device (Mimura, Fig. 12, Col. 1, lines 6-11, lines 56-67; Col. 2, lines 1-15; Col. 4, lines 49-54; Col. 7, lines 50-67; Col. 8, lines 1-51; Col. 11, lines 6-67; Col. 12, lines 1-27) to provide high speed logic elements in which normally on and normally-off type HEMTs are manufactured on the same substrate; there are two types of operation of the HEMT, namely the normally on-type (depletion (D) type) of operation and the normally off-type (enhancement (E) type) of operation; the layer structure and the thickness of the first and second single crystalline semiconductor layers determine which type of operation the HEMT has; the normally on-type operation occurs when the thickness of the second doped semiconductor layer (upper layer) is greater than a certain critical amount which depends on the properties of the gate which is to be formed on the upper layer; and the normally off-type operation occurs when the thickness of the upper layer is smaller 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chu/Gambin/Sheppard/Renaud by forming integrated circuit comprising logic elements including normally-on and normally-off HEMT transistors having different thickness of the upper doped layer as taught by Mimura to have the method, further comprising: forming a second n-channel device on the first undoped layer, wherein the second n-channel device comprises a segment of the first barrier layer and a third doped layer on the segment of the first barrier layer, wherein a thickness of the third doped layer is greater than a thickness of the first doped layer (as claimed in claim 35); wherein the first doped layer has a first doping type with a first doping concentration, and wherein the third doped layer has the first doping type with a second doping concentration different than the first doping concentration (as claimed in claim 36) in order to provide improved integrated circuit including high speed logic elements with improved HEMT transistors having controlled threshold voltage and low resistance (Mimura, Col. 1, lines 6-11, lines 56-67; Col. 2, lines 1-15; Col. 3, lines 26-38; Col. 4, lines 49-57; Col. 10, lies 63-67; Col. 11, lines 1-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891